IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39251

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 511
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 12, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
HOMERO ORTUNES-ALVEAR aka                        )      THIS IS AN UNPUBLISHED
ORDUNA,                                          )      OPINION AND SHALL NOT
                                                 )      BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of ten years, for trafficking in methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Homero Ortunes-Alvear aka Orduna was convicted of trafficking in methamphetamine,
Idaho Code §§ 37-2732B(a)(4), 18-204. The district court sentenced Ortunes-Alvear to a unified
term of fifteen years, with a minimum period of confinement of ten years. Ortunes-Alvear
appeals, contending that the indeterminate portion of his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ortunes-Alvear’s judgment of conviction and sentence are affirmed.




                                                   2